Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-15 and 20-24 in the reply filed on July 27, 2021 is acknowledged.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheets should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The term “insulator”, in claims 1, 3, 10, 15, 20 is a relative term which renders the claim indefinite. The term “insulator” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claims and specifcation do not specify if the insulation is electrical or thermal. The below action assumes electrical insulation.
The term “conductive”, in claim 3 is a relative term which renders the claim indefinite. The term "insulator" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claims and specifcation do not specify if the conductivity is electrical or thermal. The below action assumes electrical conductivity.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 11, 12, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim; Young Hoon et al. (US 20180171477 A1). Kim teaches an assembly comprising: a gas supply unit (22; Figure 12-Applicant’s 102,202); a gas curtain (21; Figure 12-Applicant’s 106/206/806) mounted on the gas supply unit (22; Figure 12-Applicant’s 102,202); an insulator (20; Figure 12; “insulating body”-[0145]-Applicant’s 208/218; Figure 4) overlying the gas supply  by claim 1
Kim further teaches:
The assembly of claim 1, further comprising a gas inlet (29; Figure 12) that extends through a part of a stacked structure (21+2; Figure 12) comprising the gas curtain (21; Figure 12-Applicant’s 106/206/806) and the shield cover (2; Figure 12-Applicant’s 130/210), as claimed by claim 2
The assembly of claim 2, wherein the gas inlet (29; Figure 12) comprises a first portion (26; Figure 12) and a second portion (27; Figure 12; [0127]-”insulator”), wherein the second portion (27; Figure 12; [0127]-”insulator”) comprises non-conductive material, and wherein the second portion (27; Figure 12; [0127]-”insulator”) is received by the gas curtain (21; Figure 12-Applicant’s 106/206/806), as claimed by claim 3
The assembly of claim 1, wherein the shield cover (2; Figure 12-Applicant’s 130/210) comprises a plurality of holes (12; Figure 12) in a vertical direction, a plurality of holes (12; Figure 12) in a lateral direction, or both, as claimed by claim 11
The assembly of claim 1, wherein the exhaust unit (35; Figure 12; [0139]-Applicant’s 212) exhausts a fluid from a recessed portion (16/24; Figure 12) of the gas curtain (21; Figure 12-Applicant’s 106/206/806), as claimed by claim 12
The assembly of claim 1, further comprising another insulator (36; Figure 12) overlying at least a portion of the shield cover (2; Figure 12-Applicant’s 130/210), as claimed by claim 15
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 7, 8, 11, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim; Young Hoon et al. (US 20180171477 A1) in view of Lee; Jared Ahmad et al. (US 20200030766 A1). Kim is discussed above. Kim further teaches the assembly of claim 4, wherein a surface of the gas curtain (21; Figure 12-Applicant’s 106/206/806) near the exhaust unit (35; Figure 12; [0139]-Applicant’s 212) does not comprise pins (Applicant’s 504; Figure 5), as claimed by claim 11
Kim further teaches:
An assembly comprising: a gas supply unit (22; Figure 12-Applicant’s 102,202); a gas curtain (21; Figure 12-Applicant’s 106/206/806) mounted on the gas supply unit (22; Figure 12-Applicant’s 102,202), the gas curtain (21; Figure 12-Applicant’s 106/206/806) comprising a recessed portion (16/24; Figure 12); an insulator (20; Figure 12; “insulating body”-[0145]-Applicant’s 208/218; Figure 4), comprising a plurality of holes (12; Figure 12) therethrough, overlying the gas supply unit (22; Figure 12-Applicant’s 102,202); and a shield cover (2; Figure 12-Applicant’s 130/210), comprising a plurality of holes (10,28; 
The assembly of claim 20, further comprising an exhaust unit (35; Figure 12; [0139]-Applicant’s 212) fluidly coupled to the recessed portion (16/24; Figure 12), as claimed by claim 21
Kim does not teach:
The assembly of claim 1, wherein the gas curtain (21; Figure 12-Applicant’s 106/206/806) comprises a recessed portion (16/24; Figure 12) and a plurality of pins (Applicant’s 504; Figure 5) arranged on the recessed portion (16/24; Figure 12), as claimed by claim 4
The assembly of claim 4, wherein at least one of the plurality of pins (Applicant’s 504; Figure 5) is column shaped or cylinder shaped, as claimed by claim 5
The assembly of claim 4, wherein a height of each of the plurality of pins (Applicant’s 504; Figure 5) does not extend beyond a top surface of the gas supply unit (22; Figure 12-Applicant’s 102,202), as claimed by claim 7
The assembly of claim 4, wherein a spacing between the plurality of pins (Applicant’s 504; Figure 5) is substantially constant in a direction from a center of the recessed portion (16/24; Figure 12) to a periphery of the recessed portion (16/24; Figure 12), as claimed by claim 8
Kim’s recessed portion (16/24; Figure 12) comprising a plurality of pins (Applicant’s 504; Figure 5) thereon – claim 20
The assembly of claim 10, wherein a cross-sectional dimension of at least one of plurality of through holes (12; Figure 12) is about 1 mm to 12 mm, as claimed by claim 23
The assembly of claim 11, wherein a cross-sectional dimension of at least one of plurality of holes (12; Figure 12) is less than 5 mm in size, as claimed by claim 24
Lee teaches a similar gas distribution assembly (Figures 2-4, 6) comprising:
The assembly (Figure 2) of claim 1, wherein the gas curtain (151; Figure 2-Applicant’s 106/206/806) comprises a recessed portion (151; Figure 2) and a plurality of pins (160,160b; Figure 2-4, 6-Applicant’s 504; Figure 5) arranged on the recessed portion (151; Figure 2), as claimed by claim 4
The assembly (Figure 2) of claim 4, wherein at least one of the plurality of pins (160,160b; Figure 2-4, 6-Applicant’s 504; Figure 5) is column shaped or cylinder shaped, as claimed by claim 5
The assembly (Figure 2) of claim 4, wherein a height of each of the plurality of pins (160,160b; Figure 2-4, 6-Applicant’s 504; Figure 5) does not extend beyond a top surface of the gas supply unit (125; Figure 2-Applicant’s 102,202), as claimed by claim 7
The assembly (Figure 2) of claim 4, wherein a spacing between the plurality of pins (160,160b; Figure 2-4, 6-Applicant’s 504; Figure 5) is substantially constant in a direction from a center of the recessed portion (151; Figure 2) to a periphery of the recessed portion (151; Figure 2), as claimed by claim 8
Lee’s recessed portion (151; Figure 2) comprising a plurality of pins (160,160b; Figure 2-4, 6-Applicant’s 504; Figure 5) thereon – claim 20
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Kim to add Lee’s pins (160,160b; Figure 2-4, 6-Applicant’s 504; Figure 5) including optimized hole dimensions.
.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim; Young Hoon et al. (US 20180171477 A1). Kim is discussed above. Kim does not teach the assembly of claim 1, wherein the gas supply unit (22; Figure 12-Applicant’s 102,202) and the gas curtain (21; Figure 12-Applicant’s 106/206/806) form an integral structure.
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Kim to make his seprate parts unitary.
Motivation for Kim to make his seprate parts unitary is for ease in assembly and disassembly. Further, it is established that the use of a one piece construction instead of interconnected components is obvious (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), MPEP 2144.04).

Claims 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim; Young Hoon et al. (US 20180171477 A1) in view of Goldberg; David et al. (US 20200161146 A1). Kim is discussed above. Kim does not teach the assembly of claim 12, wherein the exhaust unit (35; Figure 12; [0139]-Applicant’s 212) comprises a variable-speed fan. Kim further does not teach the exhaust unit (35; Figure 12; [0139]-Applicant’s 212) comprises a fan.
Goldberg teaches a varaible speed fan (120; [0114]) as part of Goldberg’s exhaust gas apparatus.
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Kim to add Goldberg’s varaible speed fan (120; [0114]) as part of Kim’s exhaust gas apparatus.

Allowable Subject Matter
Claims 6 and 10 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Kim; Young Hoon et al. (US 20180171477 A1) is discussed above as the closest cited prior art. Kim; Young Hoon et al. (US 20180171477 A1) does not teach or suggest, alone or in combination:
The assembly of claim 4, wherein at least one of the plurality of pins (Applicant’s 504; Figure 5) comprises a hollow space, as claimed by claim 6
The assembly of claim 1, wherein the insulator (20; Figure 12; “insulating body”-[0145]-Applicant’s 208/218; Figure 4) comprises a plurality of through holes (12; Figure 12) (Applicant’s 402; Figure 4) in a lateral direction, as claimed by claim 10
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.